Citation Nr: 1121557	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record does not show that the Veteran currently has a bilateral hearing loss disability that is related to his active service.   

3.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter and there is no competent evidence that the Veteran's tinnitus is causally related to service.  

4.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected degenerative disc disease of the lumbar spine is characterized by forward flexion to 80 degrees, chronic muscle strain, muscle spasms, and an aligned lumbar spine.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655 (2010).  
2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  The criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.17a, Diagnostic Code 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for entitlement to service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the July 2007 letter to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's service treatment records.  In October 2009, the RO sent a letter to the Veteran requesting him to complete the enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that private treatment records from Dr. J. G. pertaining to the Veteran's back disability may be obtained.  However, no response was received by the Veteran and he was notified of such in a subsequent December 2009 supplemental statement of the case (SSOC).    

The Veteran was provided VA examinations in connection with his claims on appeal in February 2008.  The VA examiners reviewed the Veteran's claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claims have been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also notes that in a February 2009 substantive appeal, the Veteran requested a personal hearing before the Board at the local RO.  The RO sent an April 2010 letter to the Veteran acknowledging receipt of his hearing request; however, the letter was returned to sender and listed a different address.  The RO re-sent the letter to the listed in May 2010, which was also returned to sender and noted unable to forward.  It is the Veteran's responsibility to provide a current address to the VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

For the foregoing reasons, the Board concludes that VA has satisfied its duty to assist in development of the claims on appeal.  All reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal and provide him with the opportunity to set forth his contentions at a personal hearing before the Board.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  Bilateral Hearing Loss

In a June 2007 personal statement, the Veteran reported that he was exposed to loud noise during his military service.  As a result, the Veteran contends that service connection is warranted for his claimed bilateral hearing loss.  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a rifleman and he is the recipient of a rifle expert badge and a pistol sharpshooter badge.  It is therefore conceded that the Veteran was exposed to acoustic trauma in service.  The question for consideration is whether a bilateral hearing loss disability, if any, is causally related to such in-service noise exposure.  

Review of the evidentiary record reveals there is no competent evidence showing that the Veteran currently has a bilateral hearing loss disability for VA purposes.  

Service treatment records include a December 1993 entrance examination report, which documents the Veteran's bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000, 6000 Hertz as between 5 and 15 decibels.  Another entrance examination report in March 1994 shows the Veteran's auditory threshold in the right ear was 25 decibels at the 500 Hertz range and 35 decibels at the 6000 Hertz range in the left ear, thus indicating some degree of bilateral hearing loss.  See Hensley, 5 Vet. App. at 157.  Nonetheless, there was no bilateral hearing loss abnormality noted upon entry.  Upon discharge from service, a February 1998 separation examination report documents the Veteran's auditory threshold in the left ear as 25 decibels at the 6000 Hertz range, yet again no hearing loss abnormality was noted.  Id.  The Veteran also denied having or ever had a history of hearing loss in the accompanying report of medical history.

Critically, the Veteran's claims file is absent of any private or VA outpatient treatment records during the first post-service year or at any time since his discharge from service.  The Veteran was afforded a VA examination in February 2008, in which the examiner noted the Veteran's bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz were between 0 and 15 decibels.  The speech recognition score for both ears, using the Maryland CNC test, was 100 percent.

The Board finds that there is a lack of competent medical evidence showing that the Veteran currently has a bilateral hearing loss disability.  The February 2008 VA audiological examination report does not show that the Veteran has any degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  Furthermore, the VA examination report does not show his bilateral auditory thresholds as meeting the criteria for impaired hearing pursuant to 38 C.F.R. § 3.385.  Again, his auditory thresholds for both ears in any of the frequencies did not reach 40 decibels.  The auditory thresholds for a least three of the frequencies are not 26 decibels or greater.  The speech recognition scores were higher than 94 percent.  Thus, the Veteran did not reach the legal criteria for a current disability of bilateral hearing loss.  As noted, the Veteran has given no indication of post-service treatment for the claimed bilateral hearing loss disability.  Therefore, the evidence of record is void of any medical treatment or diagnosis for this claimed disorder.  

The Veteran was informed in the July 2007 VCAA letter that he must have evidence of a current disability for his claimed bilateral hearing disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current hearing loss disability, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

Although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

The Veteran also contends that service connection is warranted for his tinnitus due to his noise exposure during military service.  

As noted above, the Board conceded that the Veteran was exposed to acoustic trauma in service; therefore, the question for consideration is whether the Veteran's tinnitus, if any, is causally related to such in-service noise exposure. 

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis for tinnitus.  

Critically, the Veteran's claims file is absent of any private or VA outpatient treatment records at any time since his discharge from service.  The Veteran was afforded a VA examination in February 2008, in which he reported that his tinnitus started a few times in 1998 and that it still comes and goes.  He further noted that prior to service, he worked construction, but mostly clean up, and during service he did not wear hearing protection all the time.  After discharge from service until 2001, he worked construction and cabinet making on and off with the use of hearing protection.  Then in 2001, he started school and continued to perform odd jobs, mostly construction, without hearing protection.  His hobbies include hunting, fishing, and scuba diving.  Following the examination, the examiner reviewed the claims file, noted that the Veteran did not have a current hearing loss disability, and opined that "it is less likely as not that [the Veteran's] tinnitus is a result from being in the infantry while serving his time in the United States Marine Corps."  

The Board notes that the February 2008 VA examination report mentioned above does not etiologically relate the Veteran's tinnitus to active service or to any event during service.  In fact, the VA examiner reached the opposite conclusion as noted above.  There are no contrary medical opinions of record.  Therefore, since there is no competent probative evidence of a nexus between active service and the Veteran's tinnitus, service connection cannot be granted for this claim on appeal.  

The Board acknowledges that if there is credible lay evidence concerning continuity of symptoms after service, such evidence may be ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has not asserted that he has had chronic tinnitus since service.  He reported to the VA examiner that his tinnitus started a few times in 1998, yet review of his service treatment records do not reveal any complaints, treatment, or a diagnosis of tinnitus.  Moreover, the Veteran has not asserted that his tinnitus has been consistent since his discharge from service.  As such, in the absence of competent evidence of a chronic condition in service, service connection on the basis continuity of symptoms under 38 C.F.R. § 3.303(b) is not warranted.  

The Veteran has asserted that he has tinnitus which was caused by inservice noise exposure.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau, 492 F.3d at 1372.    

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for tinnitus.  See Gilbert, 1 Vet. App. at 55.

C.  Back Disability 

In an April 2008 notice of disagreement (NOD), the Veteran reported experiencing daily extreme pain, finding other issues of daily living more difficult, and that his back disability is becoming worse.  The Veteran contends that his current evaluation of 20 percent does not accurately reflect his current disorder, thus a higher evaluation is warranted.  

The Veteran was afforded a VA spinal examination in February 2008.  The Veteran reported that the most bothersome pain has been in his lower back.  The pain radiates into both buttock areas and into both thighs, but he experiences no pain or numbness in his lower legs.  He also noted that his sleeping is poor, partly due to pain, and that he is aware of some chronic tension.  In addition, the Veteran reported feelings of pain, weakness, and easy fatigue, especially at the back, and does not notice any impairment of coordination.  His comfort level allows driving for 90 minutes or walking for 30 minutes.  He also has flare-ups most days when involved with activities, to include standing, walking, driving, and laboring.

Following the examination, the examiner noted the Veteran's normal weight, low back tenderness at L5, some muscle spasm, good alignment of the spine, and no evidence of limping.  The Veteran exhibited, with some mild pain, flexion to 80 degrees, extension to 15 degrees, and a combined range of motion to 225 degrees.  The examiner also noted that decreasing the Veteran's flexion by 25 degrees represented the Veteran's subjective symptoms and flare-ups with activity were represented by decreasing the same motion by 30 degrees.  The Veteran's constant back pain since service was diagnosed as a chronic muscle strain, which the examiner noted is probably worsened by chronic tension and/or depression.  X-ray results of the lumbar spine also revealed disc degeneration, worse at L5-S1 and some moderate facet arthritis.  There was also no mention of spondylosthisis and the Veteran's sacroiliac joints looked okay.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2010), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  

As of September 23, 2003, when evaluating all lumbar spine disabilities, the rating agency shall use a general rating formula for diseases and injuries of the spine, unless the disability is rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes (renumbered as Diagnostic Code 5243).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Under the current rating criteria, degenerative disc disease of the lumbar spine is evaluated under a general rating formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  The Veteran is currently rated 20 percent disabled under the general rating formula for diseases and injuries of the spine.  The rating criteria, in pertinent part, provides a 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is not severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

After carefully reviewing the evidentiary record, the Board finds that the Veteran's degenerative disc disease of the lumbar spine is appropriately rated as 20 percent under Diagnostic Code 5242, and a preponderance of the evidence is against a finding that a higher rating under Diagnostic Code 5242 is warranted.  The medical evidence, as previously stated, shows the Veteran has a chronic muscle strain, muscle spasms, an aligned lumbar spine, and his forward flexion was to 80 degrees.  Therefore, an initial evaluation in excess of 20 percent is not warranted for the Veteran's service-connected degenerative disc disease of the lumbar spine.  

With respect to the possibility of entitlement to a higher rating under 38 C.F.R. §§ 4.40, 4.45, the Board has also considered whether an initial evaluation in excess of 20 percent could be assigned on the basis of functional loss due to the Veteran's service-connected back condition.  See DeLuca, 8 Vet. App. 202, 204-05 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board also emphasizes that the criteria of the General Rating Formula are to be applied with or without factors such as pain.  See 38 C.F.R. § 4.71a (2010).

The Board notes that the findings do not support an initial evaluation in excess of 20 percent due to functional loss.  Although the Veteran has complained of functional loss due to pain in his lower back, he also reported that his comfort level allows driving for 90 minutes or walking for 30 minutes.  The VA examiner found that decreasing the Veteran's flexion by 25 degrees represented the Veteran's subjective symptoms and by 30 degrees represented the Veteran's flare-up with activity.  Nonetheless, the Veteran reported no impairment of coordination and the Veteran is still able to do his student activities by being careful.  There is no indication that pain, due to the Veteran's disability has caused functional loss greater than that contemplated by the 20 percent evaluation currently assigned under Diagnostic Code 5242.  Therefore, an initial evaluation in excess of 20 percent is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 202.   

Consideration has also been given as to whether any other applicable diagnostic codes under the former criteria provide a basis for a higher rating for the Veteran's service-connected degenerative disc disease of the lumbar spine disability.  Since there is no clinical evidence that indicates the Veteran's entire spine being ankylosed or fractured, nor has the Veteran been diagnosed with intervertebral disc syndrome during the appeal, Diagnostic Codes 5285, 5286, and 5293 are not for application in this case.

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).  Although, during the February 2008 VA examination, the Veteran complained of pain from his lower back that radiates into both buttock areas and into both thighs, there is no evidence of any neurological abnormalities.  In fact, the Veteran also reported that his anterior hip areas and knees feel okay, as well as no pain or numbness in his lower legs, ankles, and feet.  The VA examiner also noted the Veteran's extensor muscles and sensation are normal at the lower legs and feet.  Thus, in the absence of objective neurological abnormalities, there is no basis for a separate rating under Diagnostic Code 5243.    

Moreover, consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  A evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and the evidence does not demonstrate other related factors.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  See Gilbert, 1 Vet. App. at 55.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

An initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


